                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                    CIVIL CASE NO. 1:19-cv-00147-MR


MICHAEL BENANTI,                )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )                MEMORANDUM OF
RORY P. POYNTER, et al.,        )                DECISION AND ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER comes before the Court on Defendants’ Motion to

Dismiss.    [Doc. 13].    Also pending are Plaintiff’s Motion to Substitute

Defendants [Doc. 16] and Motion for Leave to File Sur-Reply [Doc. 21].

I.    BACKGROUND

      The incarcerated Plaintiff, proceeding pro se, filed this action pursuant

to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971), for the alleged violation of his civil rights in connection

with a federal criminal prosecution. He names as Defendants: Rory P.

Poynter, Jeff S. Blanton, Mickey R. Nocera, Brian O’Hara, and Reanna

O’Hara, who are all FBI special agents; and David P. Lewen, an Assistant

United States Attorney, and asserts claims against these Defendants in both

their individual and official capacities.


        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 1 of 24
      Plaintiff alleges that Defendants violated his constitutional rights with

regards to an investigation and prosecution in the Eastern District of

Tennessee, Criminal Case No. 3:15-cr-00177-TAV-DCP-1 [“CR”].1 Plaintiff

alleges that Defendants knowingly submitted a search warrant affidavit to the

Western       District    of    North      Carolina      that    contained       material

misrepresentations in violation of the Fourth Amendment, and that

Defendant Blanton knowingly presented false evidence at a suppression

hearing challenging that search warrant before the Tennessee district court

in violation of the Fifth Amendment.

      The Sixth Circuit Court of Appeals summarized the criminal case as

follows:

             From 2014 to 2015, Michael Benanti and Brian Witham
      executed a string of bank robberies. The first was old-fashioned:
      the two men wore masks and brandished sawed-off shotguns
      while directing bank employees to give them cash from the vault.
      The others were more like bank extortion: Benanti and Witham
      would kidnap a bank executive along with his family and—
      holding the family hostage—force the executive to bring them
      cash from the bank’s vault. In 2015, for example, Benanti and
      Witham broke into the Tennessee home of a bank executive,
      Tanner Harris, and took his wife and infant son hostage. Benanti
      and Witham ordered Harris to bring them money from the bank’s
      vault, which Harris did in the amount of $190,000.


1 The Court does not attempt to include an exhaustive procedural history of the
Tennessee criminal, appellate, or post-conviction proceedings in this Order. A Bill of
Indictment was also filed against Plaintiff in this Court, Criminal Case No. 1:15-cr-00102-
MR, on multiple firearms offenses and other charges, but the prosecutor dismissed the
case following Plaintiff’s conviction in Tennessee.
                                            2

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 2 of 24
       On September 3, 2015, two North Carolina State Highway
Patrol cars tried to pull over Benanti and Witham (the driver) for
speeding. Witham pulled onto the shoulder, but barely out of the
traffic lane, and momentarily came to a stop. Then Benanti
opened the passenger door. As the troopers pulled behind them,
however, Witham sped away and before long struck three other
vehicles. Benanti and Witham then fled into the woods on foot,
carrying large black duffel bags. Police feared an ambush and
gave up the chase.

       Trooper Greg Reynolds, a North Carolina Highway Patrol
officer, received the dash-cam footage of the September 3rd
chase. He reviewed the footage between five and ten times,
noting the chase’s irregularity. He also noticed the passenger’s
appearance: white, heavy-set, with a bald spot on the back of his
head.

       Meanwhile, FBI agents joined the investigation, suspecting
that the two men from the chase were the same men who had
kidnapped a bank executive a few months before. The agents
recovered a GPS device from the SUV that the men had crashed
during the chase. From that device’s memory, FBI agents
obtained coordinates corresponding to an area near a cabin at
124 Rebel Ridge Road in Maggie Valley, North Carolina. The
cabin’s property manager told them that two men had rented the
cabin and had recently moved to another at 380 Allison Drive.

       State and federal agents began surveilling that address.
Weeks later, they saw Benanti and Witham leave in a Pathfinder
SUV with stolen license plates. The agents notified Reynolds
that two men suspected of various bank robberies were traveling
in a Pathfinder with stolen plates, and that the men were
suspected to be the same ones who had fled on September 3rd.
Soon Reynolds spotted the Pathfinder, confirmed that the plates
were stolen, and turned on his emergency lights and siren. As
in the September 3rd chase, the vehicle pulled over, but barely
out of the traffic lane. The passenger door opened. Out came a
heavy-set white man with a bald spot on the back of his head.
He was holding a large black duffel bag. The Pathfinder then


                                3

 Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 3 of 24
         sped back onto the highway, just as the SUV on September 3rd
         had done. But this time it left the passenger, Benanti, behind.

               Reynolds arrested Benanti, thinking that he was the same
         passenger who had fled on September 3rd. From Benanti’s
         clenched fist, Reynolds took a crumpled piece of paper that listed
         the names, home addresses, and bank addresses of three bank
         executives. In the duffle bag, the police found a camera,
         monocular scope, and rubber gloves. Meanwhile, police caught
         Witham. Officers searched the Pathfinder and found another
         GPS device, a smartphone labeled “Operations 1,” and black
         gloves.

               Officers then obtained a search warrant for the cabin at 380
         Allison Drive,2 where they found more evidence. Eventually, a
         federal grand jury charged Benanti with 23 offenses, including
         conspiracy to commit robbery, armed bank extortion, carjacking,
         and kidnapping.

                Before trial, Benanti filed two motions to suppress
         evidence: in the first, he argued that Reynolds did not have
         probable cause to arrest Benanti; in the second, that the affidavit
         in support of the warrant to search the cabin contained false
         information and failed to establish probable cause.3 Benanti also
         asked the district court for a Franks4 hearing as to whether the
         officers had used false information to obtain that warrant.5 The

2The cabin at 380 Allison Drive is also referred to as “Southern Comfort.” [See CR Doc.
33 at 6].

3 Plaintiff raised issues including lack of nexus between the alleged crimes, the individuals
involved, and the places and things to be searched, and staleness. [CR Doc. 33 at 1-16].

4   Franks v. Delaware, 438 U.S. 154, 156 (1978).

5 Plaintiff asserted “[t]he presence of a material misrepresentation in the affidavit,” i.e.,
that “two masked white males and a masked white female” accosted the victims of the Y-
12 attempted robbery whereas a victim described her assailants as one Black male and
one white male. [CR Doc. 33 at 17-18]. Plaintiff argued that this misleading reference to
“two white males” is repeated throughout the affidavit and falsely suggested a nexus
between the alleged crimes, 380 Allison Drive, and the subjects. [Id.].


                                             4

          Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 4 of 24
      district court denied Benanti’s motions, and thereafter conducted
      a trial with over 40 government witnesses—including Witham.
      The jury convicted Benanti of all charges.6

United States v. Benanti, 755 F. App’x 556, 557-58 (6th Cir. 2018).

      While Plaintiff was represented by counsel, Plaintiff filed a pro se

motion to be granted co-counsel status or to proceed pro se. The Tennessee

district court allowed Plaintiff to represent himself only with regards to filing

a motion for a new trial. [See CR Doc. 163]. In his pro se Motion for New

Trial, Plaintiff purported to raise only a claim of prosecutorial misconduct;

however, he went on to state that “if th[e] court finds the misconduct likely

affected the judgment of the jury the by-product might be a new probable

cause determination and suppression of the evidence found at 380 Allison

Dr. and subsequent searches.” [CR Doc. 169 at 2-3]. Plaintiff argued that

“there were at least 3 knowingly false statements inside the affidavit to

search 380 Allison Dr.” that were reinforced at the June 2, 2016 suppression

hearing. [CR Doc. 169 at 4]. He went on to identify numerous allegedly

knowing misrepresentations in the warrant affidavit including (renumbered):




6  Specifically, Plaintiff was convicted of one count of conspiracy to commit Hobbs Act
robbery and extortion; one count of possession of a firearm during and in relation to a
crime of violence; two counts of attempted armed bank extortion; nine counts of using a
firearm during and in relation to a crime of violence; three counts of carjacking; three
counts of kidnapping; three counts of possession of a firearm by a felon; and one count
of armed bank extortion.
                                           5

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 5 of 24
(1) the statement that agents “found a track to the address 124 Rebel Ridge

Rd” in the GPS data; (2) the representation that “[t]he same two males stayed

at 124 Rebel Ridge Rd. from July 27, 2015 – Oct. 25, 2015” and the vacation

rental employee stated that the two males placed a deposit on “‘Southern

Comfort’ to be occupied on Nov. 16, 2015”; (3) the mischaracterization of law

enforcement officers’ observations during surveillance of 380 Allison Drive;

(4) the statement that “NCHP trooper that was involved in the vehicle chase

on Sept. 3, 2015 identified Witham to be the driver who fled him during the

earlier chase”; (5) the statement that “each [black bag seized from the

subjects] contained black rubber gloves” and Plaintiff’s bag also contained a

stocking cap; (6) the representation that “[t]he driver ignored the emergency

lights & siren of the NCHP vehicle and proceeded on I-26 east bound to Long

Shoals Road, at which point it existed the interstate”; and (7) the statement

that the subjects “fled in the victim’s vehicle & have not been located” and

that the vehicle was later found, having been set on fire. [CR Doc. 169 at 7,

12, 17, 18]. Plaintiff also alleged that the prosecutor knowingly presented

misleading evidence and false testimony at the June 2, 2016 suppression

hearing on these and other matters. [Id.]. Plaintiff again requested a Franks

hearing. [See CR Docs. 169 at 5-6; 171 at 2].




                                     6

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 6 of 24
       The Tennessee district court denied Plaintiff’s Motion for New Trial

because Plaintiff failed to satisfy his burden for obtaining either a post-trial

Franks hearing or a new trial based on the alleged falsities. It found that,

“[a]t most, [Plaintiff] has presented minor inconsistencies in the descriptions

of GPS points, accounts of how many men placed a deposit on Southern

Comfort, and reports of who came and went from the cabin during

surveillance … [and] [Plaintiff] provides no evidence either that these

differing statements were made intentionally or recklessly, or that they were

material to the magistrate judge’s finding of probable case.” United States

v. Benanti, No. 3:15-CR-177-TAV-CCS, 2017 WL 2990856, at *3 (E.D. Tenn.

July 13, 2017).

       Plaintiff was sentenced to four consecutive life terms plus another 155

years of imprisonment. [CR Doc. 204].

       On direct appeal, Plaintiff raised numerous claims, arguing that officers

lacked probable cause to search the cabin at 380 Allison Drive;7 that the


7 Specifically, Plaintiff argued that: the offenses alleged in the warrant affidavit did not tie
to each other and did not tie to 380 Allison Drive; the warrant affidavit contained false
information (that two white males and a white female were identified as being involved in
the April 28, 2015 kidnapping and failed bank robbery of the Y-12 Credit Union, that a
state trooper involved in the September 3, 2015 vehicle chase identified Witham as the
driver who fled during an earlier chase, and that a deposit was placed on 380 Allison
Drive by two white males); and without evidence from the 380 Allison Drive search, the
subsequent warrants are invalid.



                                               7

         Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 7 of 24
district court erred by denying his request for a Franks hearing;8 and that

Plaintiff was entitled to a new trial because the prosecution engaged in

misconduct.9        The Sixth Circuit Court of Appeals affirmed Plaintiff’s

convictions. United States v. Benanti, 755 F. App’x 556 (6th Cir. 2018), cert.

denied, 139 S. Ct. 1645 (2019). With regards to Plaintiff’s claim that there

was no probable cause for the search warrant, the Sixth Circuit concluded

as follows:

             Here, the affidavit summarized the entirety of the agents’
       investigation: the two abductions of bank employees in Knoxville,
       the September 3rd chase in a nearby area, Benanti’s arrest
       shortly after leaving the cabin, the surveillance tools in his
       possession, and the crumpled note listing names and addresses
       of three bank employees. These facts provided ample basis to
       search the cabin.

             Benanti counters that the affidavit gave the magistrate
       judge no reason to think that the two abductions and bank
       robberies were both committed by the same two men. But the
       affidavit gave several reasons to believe the same men were at
       work. Both crimes occurred in Knoxville, only a few months

8   Plaintiff argued that the search warrant affidavit contained numerous
misrepresentations, including that the affiant failed to disclose that witnesses to the
second bank robbery had reported a possible third culprit; that the affiant failed to disclose
that witnesses to the second bank robbery had disagreed about one of the culprits’ race;
that the affiant failed to explain that the GPS device yielded a latitude and longitude rather
than a precise address; and that an officer had identified Witham as the driver from the
September 3rd chase. See Benanti, 755 F. App’x at 560.

9 Specifically, Plaintiff argued that the district court should have granted a new trial, or at
least an evidentiary hearing, because the prosecution falsely said that the GPS device
provided a precise address, colluded with his defense attorney to obtain privileged
information, fed the media false information to inflame the jury venire, and falsely told the
jury that only two persons were involved in the crimes. See Benanti, 755 F. App’x at 561-
62.
                                              8

         Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 8 of 24
      apart. And in both, two masked men forced bank employees to
      rob their banks while the men instructed the employees on a cell
      phone.

Benanti, 755 F. App’x at 560.

      With regards to whether Plaintiff was entitled to a Franks hearing, the

Sixth Circuit found that Plaintiff “failed to show that the alleged inaccuracies

in the search warrant application were knowing or reckless falsehoods…

[a]nd the magistrate judge could easily have found probable cause without

them.” Benanti, 755 F. App’x at 560.

      As to Plaintiff’s allegations of prosecutorial misconduct, the Sixth

Circuit concluded that the district court did not abuse its discretion by denying

Plaintiff’s Motion for New Trial because the record contradicted some of

Plaintiff’s assertions, the alleged new evidence of misconduct was

speculative, and the alleged misconduct was unlikely to have affected the

trial’s outcome. Benanti, 755 F. App’x at 562.

      While Plaintiff’s direct appeal was pending, Plaintiff filed a Rule 60(b)

Motion asking the court to reconsider the order denying his Motion for New

Trial. [CR Doc. 268].      Plaintiff argued, inter alia, that the prosecutors

presented knowingly false evidence at the June 2, 2016 suppression hearing

and at trial that: 124 Rebel Ridge Road was part of the GPS data recovered

following the September 3, 2015 vehicle chase; maps represented to be a


                                       9

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 9 of 24
part of the GPS data, whereas they were fabricated; two white men placed

a deposit and moved into 380 Allison Drive; and Trooper Reynolds’

observations during the vehicle chase established probable cause to arrest

Plaintiff. The district court denied the Rule 60(b) Motion, United States v.

Benanti, No. 3:15-CR-177-TAV-DCP-1, 2019 WL 2359563 (E.D. Tenn. June

4, 2019), and the Sixth Circuit affirmed, United States v. Benanti, No. 19-

5805 (6th Cir. July 22, 2020).

     In the instant civil case, Plaintiff alleges that the search warrant affidavit

that Defendant Poynter submitted in this Court to Magistrate Judge Dennis

Howell on November 26, 2015 contained the following seven false

statements in violation of Plaintiff’s Fourth Amendment rights:

     (1) “FBI … examined a GPS device found in the abandoned,
     stolen vehicle and found a track to the address of 124 Rebel
     Ridge Road;”

     (2) “The same two males stayed at 124 Rebel Ridge Rd from
     July 27, 2015 – October 25, 2015;”

     (3) “The employee said the two males placed a deposit on
     Southern Comfort (380 Allison Dr) to be occupied on Nov 16,
     2015;”

     (4) “The NCHSP trooper who was involved in the vehicle chase
     on Sept. 3, 2015 positively identified Witham to be the driver who
     fled him during the earlier chase;”

     (5) “The driver ignored the emergency lights and siren of the
     NCHSP vehicle and preceded on I-26 East bound to Long Shoals
     road, at which point it exited the interstate;”
                                       10

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 10 of 24
      (6) “[E]ach [Black Bag] contained ‘black rubber gloves’ and
      Benanti’s also contained a ‘stocking Cap;’” and

      (7) “[Y]our affiant was notified by HCSO investigators that a
      surveillance team had observed a gray Nissan Pathfinder,
      occupied by two white males leaving the target location.”

[Doc. 1 at 5-15].

      Plaintiff alleges that each of the Defendants knew of the falsity of these

statements before the search warrant was filed and that Defendant Lewen

participated in the warrant’s preparation in his administrative or investigative,

rather than prosecutorial, capacity. Plaintiff further alleges that Defendant

Blanton testified falsely at the June 2, 2016 suppression hearing.

      On December 17, 2019, the Court conducted a frivolity review of the

Complaint and allowed the claims against the various Defendants to

proceed.10 [Doc. 5].

      On May 1, 2020, Defendants filed a Motion to Dismiss. [Doc. 13].

Plaintiff responded [Doc. 17] and Defendants replied [Doc. 18]. Also pending




10The case was assigned to Judge Frank D. Whitney at that time. The Order on initial
review did not separately address Plaintiff’s Fifth Amendment claim against Defendant
Blanton but it will be addressed in this Order in an abundance of caution.



                                         11

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 11 of 24
are Plaintiff’s Motion to Substitute Defendants [Doc. 16]11 and Motion for

Leave to File Sur-Reply [Doc. 21].

II.    STANDARD OF REVIEW

       To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint

must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). For

a complaint be “plausible on its face,” a plaintiff must demonstrate more than

“a sheer possibility that a defendant has acted unlawfully.” Id. In reviewing

a complaint, a court must accept the truthfulness of all factual allegations,

but it is not required to assume the truth of “bare legal conclusions.” Aziz v.

Alcolac, Inc., 658 F.3d 388, 391 (4th Cir. 2011). An affirmative defense such

as res judicata may be raised under Rule 12(b)(6) “only if it clearly appears

on the face of the complaint.” Richmond, Fredricksburg & Potomac R. Co.

v. Forst, 4 F.3d 244, 250 (4th Cir. 1993).

III.   DISCUSSION


11 Plaintiff moves to substitute Defendants Brian O’Hara and Reanna O’Hara with Brian
O’Hare and Reanna O’Hare based on information contained in Defendants’ pleadings
indicating that there is no agent named Reanna O’Hara and that Agent Brian O’Hara was
not involved in Plaintiff’s criminal case. Defendants do not oppose Plaintiff’s Motion
substituting the correct names so long as the substitution is conditioned on the Court’s
acceptance of Defendants’ filings on behalf of Brian O’Hare and Reanna O’Hare,
termination of Brian O’Hara as a Defendant, and acknowledgement that Brian O’Hare
and Reanna O’Hare do not need to be served. [See Doc. 19].
                                          12

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 12 of 24
      A.    Official Capacity Claims

      The purpose of Bivens is to “deter individual federal officers from

committing constitutional violations.” Holly v. Scott, 434 F.3d 287, 291 (4th

Cir. 2006) (quoting Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 70

(2001)). However, “a Bivens action does not lie against either agencies or

officials in their official capacity.” Dao v. Chao, 306 F.3d 170, 184 (4th Cir.

2002) (citing FDIC v. Meyer, 510 U.S. 471, 484-86 (1994)). Accordingly,

Plaintiff’s claims for damages against Defendants in their official capacities

are not cognizable under Bivens and will be dismissed.

      B.    Individual Capacity Claims

      With respect to Plaintiff’s claims against Defendants in their individual

capacities, Defendants argue that Plaintiff is precluded from asserting such

claims under Heck v. Humphrey, 512 U.S. 477 (1994) and by the doctrine of

res judicata.

            1.    Heck v. Humphrey

      In Heck, the Supreme Court held that “when a state prisoner seeks

damages in a § 1983 suit, the district court must consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his

conviction or sentence.” Heck, 512 U.S. at 487. If the Court answers this

question in the affirmative, then “the complaint must be dismissed unless the


                                      13

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 13 of 24
plaintiff can demonstrate that the conviction or sentence has already been

invalidated.” Bishop v. Cty. of Macon, 484 F. App’x 753, 755 (4th Cir. 2012)

(citation omitted).

      Here, Plaintiff’s claims would necessarily imply the invalidity of his

conviction. Plaintiff contends that his constitutional rights were violated in

connection with the search of the cabin at 380 Allison Drive and during the

hearing on his motion to suppress. If Plaintiff were to succeed on his claim

that the search was unconstitutional, that would imply that the evidence that

was recovered from the rental cabin should have been suppressed in the

criminal case. This evidence was essential to the Government’s criminal

case against Plaintiff.

      Plaintiff argues that Heck does not apply because “success here would

not necessarily invalidate the conviction.”    [Doc. 20 at 3 (emphasis in

original)]. Plaintiff also argues that he “in no way challenges the conviction

or requests damages for imprisonment.” [Id.]. Plaintiff misses the point of

Heck. That case is not limited to a civil claim that necessarily amounts to a

collateral attack upon the criminal judgment itself (i.e., a claim that

“necessarily” invalidates the conviction). It applies where the claim made in

the civil action would result in an inconsistency between the civil judgment

and criminal conviction that would “imply the invalidity” of the conviction.


                                     14

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 14 of 24
Heck, 512 U.S. at 487 (emphasis added).          That is an entirely different

standard.

        Because the redress that Plaintiff seeks in this action would call into

question the admissibility of this evidence and thus the validity of his

conviction, the Court concludes that this suit must be dismissed pursuant to

Heck.

             2.    Res Judicata

        The doctrine of res judicata encompasses two concepts: 1) claim

preclusion and 2) issue preclusion, or collateral estoppel. In re Varat Enters.,

Inc., 81 F.3d 1310, 1315 (4th Cir. 1996) (citing Allen v. McCurry, 449 U.S. 90,

94 (1980)). Claim preclusion “prevents parties from raising issues that could

have been raised and decided in a prior action—even if they were not

actually litigated.” Lucky Brand Dungarees, Inc. v. Marcel Fashion Grp., Inc.,

140 S. Ct. 1589, 1594 (2020). Issue preclusion is more narrowly drawn and

applies when the later litigation arises from a different cause of action

between the same parties.        Varat, 81 F.3d at 1315.      Issue preclusion

operates to bar a party “from relitigating an issue actually decided in a prior

case and necessary to the judgment.” Lucky, 140 S. Ct. at 1594 (citing Allen

v. McCurry, 449 U.S. 90, 94 (1980)).




                                       15

         Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 15 of 24
       For issue preclusion to apply, the proponent must establish that: (1)

the issue sought to be precluded is identical to one previously litigated; (2)

the issue must have been actually determined in the prior proceeding; (3)

determination of the issue must have been a critical and necessary part of

the decision in the prior proceeding; (4) the prior judgment must be final and

valid; and (5) the party against whom estoppel is asserted must have had a

full and fair opportunity to litigate the issue in the previous forum. Sedlack v.

Braswell Servs. Grp., Inc., 134 F.3d 219, 224 (4th Cir. 1998).                 The Fourth

Circuit has held that “[a] suppression hearing in an earlier state criminal trial

collaterally estops the relitigation of the same issues in a § 1983 action if the

elements of collateral estoppel are met.” Gray v. Farley, 13 F.3d 142, 146

(4th Cir. 1993) (citing Allen, 449 U.S. at 105).

       In the instant case, Plaintiff raises the identical issue that was

previously litigated – that false statements in the warrant affidavit violated the

Fourth Amendment. A review of the record in the criminal case and appeal,

of which the Court takes judicial notice,12 reveals that Plaintiff raised this

issue in his Motion to Suppress [CR Doc. 33], at a suppression hearing [CR

Doc. 48], in his pro se Motion for New trial [CR Doc. 169], and on direct


12“When entertaining a motion to dismiss on the ground of res judicata, a court may take
judicial notice of facts from a prior judicial proceeding when the res judicata defense raises
no disputed issues of fact.” Andrews v. Day, 201 F.3d 521, 524 n. 1 (4th Cir. 2000).
                                             16

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 16 of 24
appeal. See generally Fed. R. Ev. 201; see, e.g., [CR Doc. 33] (arguing that

the affidavit misrepresented that two white males were the subjects); [CR

Doc. 169] (raising allegedly false statements 1, 2, 3, 4, 5, and 6); [Sixth Cir.

Case    No.   17-5867,       Doc.   41:   Appellant’s   Brief]   (raising   alleged

misrepresentation that two white males were the subjects, and allegedly

false statements 1, 3, 4).

       These issues were actually determined in the prior proceedings in

ruling on Plaintiff’s Motion to Suppress, Motion for New Trial, and on appeal.

United States v. Benanti, No. 3:15-CR-177-TAV-CCS-1, 2016 WL 7079937,

at *7 (E.D. Tenn. Dec. 5, 2016) (denying Plaintiff’s Motion to Suppress

because the affidavit submitted by Poynter was sufficient for the magistrate

judge to reasonably make a finding of probable cause); United States v.

Benanti, No. 3:15-CR-177-TAV-CCS-1, 2017 WL 2990856, at *2-3 (E.D.

Tenn. July 13, 2017) (denying Motion for New Trial and post-trial Franks

hearing based on alleged falsities because Plaintiff presented, at most, minor

inconsistencies and Plaintiff “provides no evidence either that these differing

statements were made intentionally or recklessly, or that they were material

to the magistrate judge’s finding of probable cause”); United States v.

Benanti, No. 3:15-CR-177-TAV-CCS-1, 2019 WL 2195224, at *2-3 (E.D.

Tenn. May 21, 2019) (denying reconsideration of Plaintiff’s allegation of


                                          17

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 17 of 24
prosecutorial misconduct because Plaintiff presented minor inconsistencies

and provided no evidence that these differing statements were made

intentionally or recklessly); see also United States v. Benanti, 755 F. App’x

556 (6th Cir. 2018) (holding that the district court did not err by denying

Plaintiff’s motion to suppress because the search of 380 Allison Drive was

supported by probable cause or by denying Plaintiff’s motion for new trial

based on his speculative claim of prosecutorial misconduct).

     These determinations were a critical and necessary part of the

Tennessee criminal proceedings. The Tennessee district court’s rulings

regarding the search warrant’s validity, the existence of probable cause to

search 380 Allison Drive, and the use of allegedly false information, were

critical and necessary parts of the criminal proceedings.          Plaintiff’s

suppression efforts were directed to a great deal of evidence that was

presented at trial and, had those efforts proved successful, would have

potentially invalidated seven subsequent searches. See United States v.

Benanti, No. 3:15-CR-177, 2016 WL 8737192 at *1 n.1 (E.D. Tenn. Oct. 7,

2016) (noting that information evidence seized from the Allison Drive cabin

was presented in affidavits in support of seven subsequent search warrants

which, Plaintiff argued, must be suppressed as fruit of the poisonous tree

should the 380 Allison Drive search be suppressed; he conversely


                                     18

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 18 of 24
acknowledged that denial of the suppression motion for Allison Drive would

render moot his omnibus motion to suppress the subsequent search

warrants). Indeed, Plaintiff has acknowledged on several occasions the

importance of the 380 Allison Drive search to his conviction. [See, e.g., CR

Doc. 169 at 11 (arguing that “[a]ll of these statements separately affect the

probable cause determination” and without the allegedly false statement

about 124 Rebel Ridge Road being part of the GPS data all evidence would

be suppressed and would likely have affected the jury determination.”); CR

Doc. 301 at 5 (Motion to Vacate pursuant to 28 U.S.C. § 2255 arguing that

counsel was ineffective for failing to raise intentionally or recklessly false

statements in the search warrant affidavit and that Plaintiff was prejudiced

because, “without such evidence [his] verdict would likely have been

different.”)].   Plaintiff’s efforts to invalidate the search warrant and to

suppress the resulting evidence pervaded the proceedings in the Tennessee

district court and on appeal.

       Plaintiff had a full and fair opportunity to litigate the issues and

strenuously did so in a Motion to Suppress, suppression hearing, pro se

Motion for New Trial, and on appeal. Plaintiff’s criminal judgment is valid and

final. See Berman v. United States, 302 U.S. 211 (1937) (“Final judgment in

a criminal case means sentence. The sentence is the judgment.”); see, e.g.,


                                      19

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 19 of 24
Sheehan v. Saoud, 526 B.R. 166, 177 n. 14 (N.D. W. Va. Jan. 28, 2015)

(finding that a criminal judgment was final for purposes of collateral estoppel

at sentencing). Plaintiff has been sentenced and his conviction has been

affirmed on appeal. Accordingly, Plaintiff is estopped from relitigating these

claims here.

       Plaintiff attempts to avoid issue preclusion by arguing that, prior to his

Complaint, he never previously raised the seven allegedly false statements

in the warrant affidavit. [See Doc. 17 at 3]. This contention is refuted by the

record, which reveals that Plaintiff previously raised at least six of the seven

allegedly false warrant statements for grounds to challenge the warrant’s

validity, as previously discussed.13 Moreover, Plaintiff cannot circumvent

issue preclusion by restating his prior arguments and presenting new ones.

See generally United States v. United Technologies Corp., 782 F.3d 718,

728–729 (6th Cir. 2015) (“Issue preclusion does not disappear merely

because the losing party puts on a better case the second time around.”);

Daniels v. Agin, 736 F.3d 70, 88 (1st Cir. 2013) (a party cannot circumvent



13 Even the seventh allegedly false statement, which is not explicitly identified as such in
the Motion for New Trial, is addressed in that Motion. Plaintiff devotes an entire page to
the “Surveillance of 380 Allison Dr. Nov. 19-25, 2015,” asserts that Defendant Blanton’s
suppression hearing testimony that a lot of people were coming and going from the cabin
“is contrary to the conclusion that there w[ere] only two white males,” and argues that
“any reasonable officer would have furthered the investigation before arresting random
individuals at that location.” [CR Doc. 169 at 16].
                                            20

        Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 20 of 24
issue preclusion “merely by presenting additional evidence that was

available to it at the time of the first action.”); Simmons v. Small Business

Admin., 475 F.3d 1372, 1374 (Fed. Cir. 2007) (where the issues in the first

and second action are the same, it is reasonable to require a party to bring

forward in the first proceeding all evidence that supports its argument).

      In short, issue preclusion applies, and Plaintiff is barred in the instant

action from relitigating the constitutionality of the search of 380 Allison Drive.

See Gray, 13 F.3d at 142 (affirming summary judgment for defendants on §

1983 excessive force claim because the issue was previously decided in

plaintiff’s state criminal case; “[t]he subject of the [suppression] hearing

clearly was whether [plaintiff] had been beaten, and the state trial judge, in

denying the motion to suppress, necessarily found that [plaintiff’s] confession

had not been coerced”); Hazlip v. Richardson, No. 1:11CV376, 2012 WL

2838386 (M.D.N.C. July 10, 2012) (on a motion to dismiss in a § 1983 action,

finding plaintiff’s Fourth and Fourteenth Amendment claims to be barred by

collateral estoppel because plaintiff raised the same issues that were

decided against him in a suppression hearing as part of a necessary and

critical determination in that proceeding and plaintiff had a full and fair

opportunity to litigate the issue in the previous forum); Knox v. Graham, No.

9:07-283-HMH0GCK, 2008 WL 2227239 (D.S.C. May 27, 2008) (on motion


                                       21

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 21 of 24
for summary judgment in a § 1983 action, finding plaintiff’s Fourth

Amendment claim relating to a search and seizure to be barred by collateral

estoppel where plaintiff had a full and fair opportunity to litigate the issue at

a suppression hearing in the criminal case). Defendants’ Motion to Dismiss

based on res judicata grounds will therefore be granted.

            3.    Claims against Defendant Blanton

      With respect to the claims against Defendant Blanton in his individual

capacity, the Court concludes that such claims are also subject to dismissal

as being barred by the doctrine of absolute witness immunity. The law

affords “absolute immunity to those persons who aid in the truth-seeking

mission of the judicial system.” Day v. Johns Hopkins Health Sys. Corp.,

907 F.3d 766, 771 (4th Cir. 2018). In a § 1983 case, “a trial witness has

absolute immunity with respect to any claim based on the witness’

testimony,” without regard to whether that witness is a private party or a

police officer. Briscoe v. LaHue, 460 U.S. at 325, 332-33 (1983); see also

Rehberg v. Paulk, 566 U.S. 356, 367 (2012) (holding that “[t]hese factors that

justify absolute immunity for trial witnesses apply with equal force to grand

jury witnesses.”).    Plaintiff’s allegation that Defendant Blanton violated

Plaintiff’s constitutional rights by testifying falsely at the suppression hearing

is therefore barred, and Defendants’ Motion to Dismiss will also be granted


                                       22

       Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 22 of 24
on this alternative ground. See Briscoe, 460 U.S. at 325, 332-33; Rehberg,

566 U.S. at 367.



        C.    Plaintiff’s Other Motions

        Plaintiff’s Motion for Leave to File Sur-Reply [Doc. 21] will be granted

to the extent that the Court has considered Plaintiff’s Sur-Reply. However,

the arguments presented therein are largely moot and do not otherwise alter

the Court’s analysis of the issues in any respect.

        Plaintiff’s Motion to Substitute Defendants [Doc. 16] will be denied as

moot.

IV.     CONCLUSION

        For the reasons stated herein, the Defendants’ Motion to Dismiss is

granted, Plaintiff’s Motion for Leave to File Sur-Reply is granted, Plaintiff’s

Motion to Substitute Defendants is denied as moot, and the Clerk will be

instructed to close this case.



                                   ORDER

        IT IS, THEREFORE, ORDERED that:

        (1)   Defendants’ Motion to Dismiss [Doc. 13] is GRANTED, and this

action is DISMISSED WITH PREJUDICE;


                                       23

         Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 23 of 24
    (2)    Plaintiff’s Motion for Leave to File Sur-Reply [Doc. 21] is

GRANTED; and

    (3)    Plaintiff’s Motion to Substitute Defendants [Doc. 16] is DENIED

AS MOOT.

    The Clerk is instructed to close this civil case.

    IT IS SO ORDERED.

                            Signed: September 11, 2020




                                       24

     Case 1:19-cv-00147-MR Document 24 Filed 09/11/20 Page 24 of 24
